Citation Nr: 0737196	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  00-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the scalp and face, to include as secondary to Agent 
Orange, jet fuel or other chemical exposure.

2.  Entitlement to service connection for scleritis, to 
include as secondary to Agent Orange, jet fuel or other 
chemical exposure.

3.  Entitlement to an initial (compensable) disability rating 
for bilateral hearing loss prior to January 16, 2002.

4.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss from January 16, 2002. 
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia. A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in 
February 2000 and May 2001 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
in which the RO denied service connection for a skin 
condition of the scalp and face; denied service connection 
for scleritis; and granted service connection for bilateral 
hearing loss with an assigned noncompensable disability 
rating effective November 15, 2000.  The appellant, who had 
active service from November 1966 to June 1970, appealed 
those decisions to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The appellant testified at a hearing before the Board in 
	July 2002.  Thereafter, in September 2003, the Board 
remanded the case for further development.  Subsequent to the 
completion of this development, the RO increased the 
appellant's bilateral hearing loss disability rating to 10 
percent effective January 16, 2002. See June 2007 rating 
decision.  The case was then returned to the Board for 
further review.  

In regards to the appellant's claims of entitlement to 
service connection for a skin condition of the scalp and face 
and for scleritis, the Board observes that the United States 
Court of Appeals for Veterans Claims (the "Court") issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and appealed 
the decision to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Since the 
evidence of record in this case reflects that the appellant 
was awarded the Vietnam Service Medal, and that he relies 
upon these medals as proof of his herbicide exposure, the 
appellant's case is subject to the stay.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's bilateral hearing loss claim 
has been obtained.  

2.  The evidence of record indicates that prior to January 
16, 2002, the appellant manifested Level I hearing in both 
his left and right ears. 

3.  The evidence of record indicates that from January 16, 
2002, the appellant manifested Level IV hearing in his left 
ear and Level III hearing in his right ear.


CONCLUSIONS OF LAW

1.  Prior to January 16, 2002, the schedular criteria for an 
initial (compensable) evaluation for bilateral hearing loss 
were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 
4.86, Diagnostic Code 6100 (2007).

2.  From January 16, 2002, the schedular criteria for an 
initial evaluation in excess of 10 percent for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected bilateral hearing 
loss, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in March 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The March 2007 letter informed the appellant that 
additional information or evidence was needed to support his 
claim; and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

Although the March 2007 letter was not sent prior to the 
initial adjudication of the appellant's hearing loss claim, 
this was not prejudicial to him since he was subsequently 
provided adequate notice, his claim was readjudicated, and an 
additional Supplemental Statement of the Case was provided to 
the appellant in June 2007. Mayfield  v. Nicholson, No. 2007-
7130, 2007 WL 2694606 (Fed. Cir. Sept. 17, 2007) 
[Mayfield III]; see also June 2007 rating decision.


The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In addition, the Board 
observes that the appellant was afforded two VA examinations 
in connection with his claim. 38 C.F.R. § 3.159(c)(4); see VA 
examination reports dated in February 2001 and April 2007. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Lastly, the Board finds that since the RO assigned the 
respective noncompensable and 10 percent disability ratings 
at issue here for the appellant's service-connected bilateral 
hearing loss, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to effective dates to be 
assigned, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

B.  Increased rating for bilateral hearing loss 

In a May 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective November 15, 2000.  The 
appellant asserted error to the assigned rating as he 
contended that his hearing loss was much worse than 
contemplated. See July 2002 statement from the appellant; 
July 2002 BVA hearing transcript, p. 4.  In response to the 
appellant's complaints of worsening hearing, the appellant 
was afforded a VA examination in April 2007. See September 
2003 BVA decision; April 2007 VA audiology report.  After a 
review of the April 2007 examination report and other 
evidence of record, the RO increased the appellant's 
disability rating to 10 percent effective January 16, 2002. 
See June 2007 rating decision.  Since the appellant appealed 
the initial assignment of the noncompensable rating, the 
Board must consider (1) whether the appellant is entitled to 
a compensable disability rating for his bilateral hearing 
loss prior to January 16, 2002 and (2) whether he is entitled 
to a disability rating in excess of 10 percent from January 
16, 2002. See Fenderson v. West, supra (separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings) (citations 
omitted); 38 C.F.R. §§ 3.400, 3.500.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When, as here however, the 
appellant timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider the claim in this context. See Fenderson v. 
West, supra. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000-Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

	

        1.  Entitlement to a compensable rating prior to January 
16, 2002

The first issue before the Board pertaining to the 
appellant's bilateral hearing loss claim is whether the 
veteran is entitled to a compensable disability rating from 
November 15, 2000 (the effective date of the grant of service 
connection) until January 16, 2002 (the date the assigned 
disability evaluation was increased to 10 percent).    

In this case, the medical evidence of record does not support 
a compensable evaluation for the appellant's bilateral 
hearing loss prior to January 16, 2002.  Specifically, the 
Board observes that the appellant underwent a VA audiological 
examination in February 2001, at which time the following 
audiometric puretone thresholds were reported: 

HERTZ
1000
2000
3000
4000
Average
LEFT
30
45
60
70
51
RIGHT
25
40
60
70
49

The average hearing loss for the left ear was reported as 51 
decibels [30+45+60+70
= 205/4 = 51.25]; and the average hearing loss for the right 
ear was reported as 49 decibels [25+40+60+70=195/4=48.75].  
Speech recognition scores on the Maryland CNC were noted as 
100 percent for both the right and left ears.  

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 50 
to 57 decibels with a speech discrimination score ranging 
from 92 to 100 result in a numeric designation of I for 
hearing impairment.  Additionally, percentages of 
discrimination ranging from 42 to 49 with a speech 
discrimination score ranging from 92 to 100 also result in a 
numeric designation of I for hearing impairment. See 38 
C.F.R. § 4.85, Table VI.  As such, the appellant's left and 
right ear hearing loss both were calculated to fall within a 
numeric designation of I for purposes of determining a 
percentage evaluation for hearing impairment under Diagnostic 
Code 6100 (Table VII).  Utilizing these designations, the 
appellant's hearing loss resulted in the assignment of a 
noncompensable disability evaluation.  

A review of the claims file reveals no additional audiometric 
data prior to January 16, 2002 upon which to analyze the 
appellant's claim.  As such, the Board concludes that the 
appellant's bilateral hearing loss was properly assigned a 
noncompensable disability rating under Diagnostic Code 6100 
pursuant to the data provided in the appellant's February 
2001 VA examination report.  In making this decision, the 
Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
evidence of record prior to January 16, 2002 does not 
indicate that the appellant's hearing loss met the criteria 
under that section.  The appellant's contentions alone cannot 
establish entitlement to a compensable evaluation for 
defective hearing because disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule. See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule established a 
noncompensable disability evaluation under Diagnostic Code 
6100 prior to January 16, 2002.  

        2.  Increased rating in excess of 10 percent from 
January 16, 2002

The next issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 10 percent for 
the period from January 16, 2002 to the present.  In this 
regard, the Board observes that the appellant's 
noncompensable disability rating was increased to 10 percent 
effective January 16, 2002 on the basis of a private January 
2002 audiogram that the RO converted. June 2007 rating 
decision.  Normally the Board would have considered the 
January 2002 record to be of little probative value to the 
analysis of this claim since (1) it is unknown whether the 
audiogram was performed in compliance with 38 C.F.R. § 
4.85(a) and (2) an interpretation of the audiogram by an 
audiologist was not provided.  However, a simple visual 
inspection of the January 2002 audiogram appears to indicate 
the appellant had similar puretone thresholds in January 2002 
as reported during an April 2007 VA audiological examination. 
See January 2002 private medical records.  As such, the Board 
finds that the RO appropriately resolved doubt in the 
appellant's favor in terms of assigning the effective date 
for the appellant's increased rating based upon this report 
rather than the April 2007 VA examination.    

In terms of the appellant's April 2007 audiological 
examination, the Board observes that the appellant was found 
to have the following puretone thresholds: 

HERTZ
1000
2000
3000
4000
Average
LEFT
35
55
60
60
52.50
RIGHT
25
50
55
65
48.75

According to the calculations set forth above, the 
appellant's average hearing loss for the left ear was 
determined to be 52.50 decibels; and the average hearing loss 
for the right ear was reported as 48.75 decibels.  Speech 
recognition scores on the Maryland CNC were noted as 80 
percent for both the right and left ears.  

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 50 
to 57 decibels with a speech discrimination score ranging 
from 76 to 82 result in a numeric designation of IV for 
hearing impairment.  Additionally, percentages of 
discrimination ranging from 42 to 49 with a speech 
discrimination score ranging from 76 to 82 result in a 
numeric designation of III for hearing impairment. See 38 
C.F.R. § 4.85, Table VI.  As such, the appellant's left ear 
is assigned a designation of IV and his right ear is assigned 
a designation of III for purposes of determining a percentage 
evaluation for hearing impairment under Diagnostic Code 6100.  
Utilizing these designations, the appellant's hearing loss 
results in the assignment of a 10 percent disability 
evaluation.

Thus, based upon the appellant's January 2002 private 
audiogram and his April 2007 audiological examination, the 
Board finds that the appellant's bilateral hearing loss was 
properly assigned a 10 percent disability rating under 
Diagnostic Code 6100.  At present, the objective medical 
evidence has not shown that the appellant's service-connected 
hearing loss has increased to a level greater than that 
encompassed by a 10 percent disability rating under the 
provisions of 38 C.F.R. § 4.85.  In making this decision, the 
Board has again considered the application of 38 C.F.R. § 
4.86, but finds that the appellant's present hearing loss 
does not meet the criteria under that section.  Thus, the 
appellant's request for an increased rating in excess of 10 
percent from January 16, 2002 must be denied.  
D.  Conclusion

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, for the reasons discussed above.  The doctrine of 
reasonable doubt has been considered in this case.  However, 
as a preponderance of the evidence against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial (compensable) disability rating for bilateral 
hearing loss prior to January 16, 2002 is denied.

An initial disability rating in excess of 10 percent for 
bilateral hearing loss from January 16, 2002 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


